Name: Commission Regulation (EEC) No 1678/89 of 14 June 1989 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 12 Official Journal of the European Communities 15. 6 . 89 COMMISSION REGULATION (EEC) No 1678/85 of 14 June 1989 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6 of Commission Regulation (EEC) No 31 55/85 (3), as last amended by Regulation (EEC) No 3521 /88 (4), provides in certain cases for the adjustment of monetary compensatory amounts fixed in advance ; whereas, pursuant to paragraph 2 of that Article, that adjustment is to be carried out on the basis of the agricultural conversion rate known by the party concerned at the time of his application for advance fixing and applicable on import or export ; Whereas, where the agricultural conversion rate announced at the time of the advance fixing application is subsequently altered and before the import of export, the adjustment in question should be made on the basis of the rate Jcnown by the operator at the time of his application for advance fixing ; whereas Article 6 of Regulation (EEC) No 3155/85 must be adapted accordingly ; Whereas the measures provided in this Regulation are in accordance with the opinions of the management committees concerned, and  which was publicly announced before the application for advance fixing of the monetary compensatory amount was lodged. (b) Where a new agricultural conversion rate :  is announced before the advance fixing application is lodged,  is not applicable at the time of completion of customs import or export formalities ; while such customs formalities are completed at a date subsequent to the announced date of entry into effect of that agricultural conversion rate, the monetary compensatory amounts fixed in advance shall be adjusted on the basis of the agricultural converison rate announced at the time of the advance fixing application. If several agricultural conversion rates announced successively are involved, the adjustment shall be made on a basis of the last agricultural conversion rate announced prior to the advance fixing application . 2. The adjustments provided for in paragraph 1 shall be fixed in accordance with the procedure for fixing monetary compensatory amounts . 3 . For the purposes of this Article, a new agricultural conversion rate means :  the agricultural conversion rate resulting from the application of the dismantlement arrangements referred to in Article 6 (2) of Regulation (EEC) No 1677/85,  the other agricultural conversion rates . The publication of a press release from the agency competent for altering the agricultural conversion rate concerned shall be deemed a public announcement. The date of publication of the press release in question shall be published by the Commission in the Official Journal of the European Communities. A date other than that of the press release may be fixed in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1677/85 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ), (2) and (3) of Regulation (EEC) No 3155/85 are hereby replaced by the following : ' 1 . (a) Monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect. These adjustments shall be made on the basis of the agricultural conversion rate :  applicable at the time of completion of customs formalities on import or export, (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 22. (4) OJ No L 307, 12. 11 . 1988, p. 28 . 15. 6. 89 Official Journal of the European Communities No L 164/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1989. For the Commission Ray MAC SHARRY Member of the Commission